UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6058


CURTIS L. KING,

                  Petitioner - Appellant,

          v.

SC DEPT OF CORRECTIONS,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:14-cv-01677-RBH)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis L. King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Curtis L. King appeals the district court’s order adopting

the   recommendation       of     the   magistrate        judge      and     dismissing

without   prejudice    his      petition     for   a     writ   of    mandamus.       On

appeal,   we   confine     our    review     to    the    issues     raised     in   the

Appellant’s brief.         See 4th Cir. R. 34(b).               Because King does

not challenge the basis for the district court’s disposition in

his informal brief, he has forfeited appellate review of the

court’s order.     Accordingly, we grant leave to proceed in forma

pauperis and affirm the district court’s judgment.                          We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in   the   materials        before      this    court   and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                         2